Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 05-2641

                         MARCEL NEHME YOUNES,

                                Petitioner,

                                      v.

                       ALBERTO R. GONZALES,
              Attorney General of the United States,

                                Respondent.


                ON PETITION FOR REVIEW OF AN ORDER
               OF THE BOARD OF IMMIGRATION APPEALS


                                   Before

                       Torruella, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                      and Lynch, Circuit Judge.



     Peter Allen on brief for petitioner.
     Peter D. Keisler, Assistant Attorney General, Civil Division,
U.S. Department of Justice, Michael P. Lindemann, Assistant
Director, Office of Immigration Litigation, and Ethan B. Kanter,
Senior Litigation Counsel, on brief for respondent.



                             August 21, 2006
            Per Curiam.    Petitioner Marcel Nehme Younes, a native of

Lebanon, came to the United States in May 1988 on a non-immigrant

visa    conditioned   on   his   attending   school.   That   limitation

notwithstanding, Younes never attended school, and in September

1988 the Immigration and Naturalization Service began removal

proceedings against Younes for failure to comply with the terms of

his student visa.     Younes conceded deportatability but applied for

political asylum.     There was some preliminary activity on Younes's

removal case in the period from late 1989 to March 1991, during

which time Younes requested and received a number of hearing

continuances.    In March 1991, Lebanese aliens as a group became

eligible for Temporary Protected Status (TPS), and proceedings on

Younes's case were halted pending the expiration of the TPS decree,

which did not occur until 1999.      The hearings resumed briefly that

year, only to be continued again for want of a translator.            A

merits hearing on Younes's asylum petition was not convened until

2004.

            At the 2004 asylum hearing, there was some initial

confusion about Younes's need for a translator.        Younes indicated

that he spoke English and at the start of the hearing alternated

between English and Arabic, but at the urging of the Immigration

Judge (IJ) to select a language and stick with it ultimately

decided to speak in Arabic and avail himself of the benefit of the

now-present translator.


                                    -2-
            At the hearing, Younes testified that in 1988 he was a

member of Lebanon's Christian Kataeb party and actively worked to

eject    Syria      from   Lebanon.         He    alleged   four   incidents    of

mistreatment by members of the Syrian military which he said he was

subjected      to    on    account    of    his    political    affiliation     and

activities.         On each occasion, Younes said, he was detained by

Syrian military personnel and beaten. He alleged that on the first

three occasions he was interrogated about his involvement with

Kataeb, while on the fourth, no mention was made of his political

activities but Younes attested that he believed the beating and

harassment he suffered were directed against him by reason of those

activities. Younes concluded his testimony by asserting his belief

that he would be killed if he returned to Lebanon.

            The IJ hearing the case found Younes not to be a credible

witness. He noted discrepancies between Younes's initial statement

of his reasons for requesting asylum, completed at a time when

Younes   had     recently     arrived      in    the   United   States,   and   the

description given by him many years later at his asylum hearing of

the incidents of harassment and abuse that he claimed to have

experienced in Lebanon.          First, Younes had described only three

incidents when he first sought asylum in the United States, but at

the hearing had testified about a fourth occasion, giving the IJ

some reason to suspect recent post hoc fabrication and casting

doubt on the veracity of Younes's other accounts.                  Second, Younes


                                           -3-
had changed his account of when an alleged third incident had

occurred, initially dating the incident in April 1987 but later

attesting   that   it     had   taken   place   in    October    of   that   year.

Finally, and most significantly, Younes had originally written that

during the third incident he had been "pulled . . . out into the

street . . . during an exchange of gunfire," while in his testimony

Younes indicated that the third incident had consisted in his being

taken into custody "from his home and mistreated for six hours

before being released."         The IJ thought these inconsistencies cast

doubt upon his story, and that Younes's explanation for them --

that he had been under stress or otherwise could not remember the

details of his encounters with Syrian forces -- was unconvincing.

The IJ also counted against Younes's credibility as to his fear of

persecution the fact that he had obtained a Lebanese passport

through normal channels, had traveled to Syria to obtain a U.S.

visa from the U.S. embassy there, and had waited months after

obtaining   the    visa    before     departing      for   the   United    States,

suggesting that his fear of remaining in the country was not as

pressing as he indicated.            For these and other reasons, the IJ

determined that Younes had not presented a credible account of

persecution.

            Finally,      the   IJ   determined,     following     the    rendered

opinion of the State Department, that even if Younes's account were

true, his experiences were merely "manifestations of the civil war


                                        -4-
which has gripped Lebanon for over a decade rather than persecution

within the meaning of the INA." This State Department opinion, the

IJ concluded, was consistent with our decisions in Nelson v. INS,

232 F.3d 258 (1st Cir. 2000), and Disu v. Ashcroft, 338 F.3d 13

(1st Cir. 2003), under which, even were his account true, Younes

would not be entitled to asylum relief.

          We need not reach any question presented regarding the

proper interpretation of the INA, because the IJ's credibility

determination settles the matter.             It is an alien's burden to

establish eligibility for asylum, and to do so the alien must

present credible evidence that he has suffered persecution in the

past or otherwise fears persecution in the future.             Since Younes's

asylum case rested on his testimony, the credibility of that

testimony was vital to the case.             Younes therefore can win this

appeal   only   if    he   demonstrates       that    the   IJ's   credibility

determination (which, where the Board of Immigration Appeals (BIA)

summarily affirms, we review for all relevant purposes as the final

determination of the agency, see Keo v. Ashcroft, 341 F.3d 57, 60

(1st Cir. 2003)) is not supported by the record.

          Under      the   INA,   we   uphold   the    agency's    credibility

determination "unless any reasonable adjudicator would be compelled

to conclude to the contrary."          8 U.S.C. § 1252(b)(4)(B); see also

Khem v. Ashcroft, 342 F.3d 51, 53 (1st Cir. 2003).            That is not the

case here, as the insufficiently explained inconsistencies in


                                       -5-
Younes's story, the fact that his exit from Lebanon proceeded at a

slow   pace    and   through   legitimate   channels   with    the   apparent

acquiescence of the government, among and along with other reasons

cited by the IJ, gave the IJ sufficient initial grounds to doubt

Younes's story. Younes's failure to provide corroborating evidence

or an explanation for that failure, despite the fact that he has

brothers living in the United States and in Canada who could

reasonably have been expected to back up his story, further gave

the IJ pause, and reasonably so.       Moreover, the fact that Younes's

mother, a third brother, and four sisters continue to live in

Lebanon tends to undermine (though does not conclusively discredit)

his testimony that he believed he would himself be killed upon his

return.

              More to the point, Younes has not explained how the

evidence presented compels a contrary result, even if it might

suggest one.     Because the adverse credibility determination of the

IJ must rest undisturbed unless a plaintiff can show that the IJ

had no reasonable choice but to conclude other than he did, and

Younes has not attempted such a showing here, our inquiry begins

and ends with the credibility question.

              Younes also raises a secondary claim on due process

grounds, contending that his rights were violated when the IJ

failed to grant him a continuance in order to bring in an expert

witness, but there is nothing to this argument.               Where Younes's


                                     -6-
counsel asked to present an expert witness and indicated that the

expert was not immediately available, the IJ asked counsel to

describe the material that would be presented by the expert.

Counsel indicated that the expert would testify that conditions in

Lebanon had not improved and may have worsened during Younes's time

in the United States, without giving any indication that the expert

knew anything about Younes in particular.

           The IJ's final decision rested on Younes's credibility,

meaning that the IJ disposed of Younes's case without needing to

reach the question of current conditions in Lebanon.     The expert

testimony was not relevant to these grounds for the decision, and

any error therefore did not prejudice Younes and so did not render

his hearing fundamentally unfair.1     See Mekhoukh v. Ashcroft, 358

F.3d 118, 129 (1st Cir. 2004).

           For the foregoing reasons, the petition for review is

denied.   The decision of the BIA is affirmed.




     1
      Nor is there any reason to conclude, on the basis of Younes's
submission, that there was any error at all on the IJ's part in his
handling of the proposed expert testimony. Younes suggests that
relevant objections were entered by counsel and that a request for
a continuance was made and improperly denied, but not only is all
of this irrelevant, as discussed in the text, it is far from clear
that any of it is even so: Younes provides no convincing citation
to the record in support of any of these propositions. So too with
Younes's claims that his right to a competent translator was
trampled on.      By all appearances, notwithstanding Younes's
unsupported protestations on this appeal, the translator provided
was thoroughly competent.

                                 -7-